K.K. HALL, Circuit Judge:
Virginia prisoners, Abdul Shah and Robert Jackson, seek to appeal from the district court’s dismissal of their complaint brought pursuant to 42 U.S.C. § 1983. A panel majority of this Court held that the 1979 amendment to Federal Rule of Appellate Procedure 4(a) did not overrule our decision in Craig v. Garrison, 549 F.2d 306 (4th Cir.1977). Shah v. Hutto, 704 F.2d 717 (4th Cir.1983). Because of the exceptional importance of this issue, we granted rehearing en banc. We conclude that we have no appellate jurisdiction and dismiss the appeal.
On August 25, 1981, the district court entered summary judgment for defendants. Thirty-one days later, on September 25, 1981, plaintiffs’ notice of appeal was filed. Plaintiffs have never filed a motion for an extension of time within which to file a notice of appeal due to excusable neglect.
Notice of appeal in a civil suit is required to be filed within thirty days of the entry of judgment. Fed.R.App.P. 4(a)(1). “This 30-day time limit is ‘mandatory and jurisdictional.’ ” Browder v. Director, Dept. of Corrections, 434 U.S. 257, 264, 98 S.Ct. 556, 560, 54 L.Ed.2d 521 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229, 80 S.Ct. 282, 288, 4 L.Ed.2d 259 (1960)). In Craig v. Garrison, 549 F.2d 306 (4th Cir.1977), Craig filed his notice of appeal thirty-seven days after dismissal of his habeas petitions, but under former Fed.R.App.P. 4(a),* we held that:
*1168[W]hen a pro se litigant’s notice of appeal is filed within sufficient time to allow the district court to grant an extension of time upon a showing of excusable neglect, the court should not treat the notice as untimely until it has advised the litigant of the requirements of F.R.A.P. 4(a) and provided him an opportunity to establish excusable neglect to justify the extension of time authorized by that rule.
Id. at 307. In effect, we treated Craig’s untimely notice of appeal as a motion for an extension of time.
Thereafter, in 1979, Congress amended Fed.R.App.P. 4(a) to read as follows:
The district court, upon a showing of excusable neglect or good cause, may extend the time for filing a notice of appeal upon motion filed not later than SO days after the expiration of the time prescribed by this Rule 4(a). Any such motion which is filed before expiration of the prescribed time may be ex parte unless the court otherwise requires. Notice of any such motion which is filed after expiration of the prescribed time shall be given to the other parties in accordance with local rules. No such extension shall exceed 30 days past such prescribed time or 10 days from the date of entry of the order granting the motion, whichever occurs later.
(Emphasis added). This language expressly requires the filing of a motion for an extension of time. The Notes of the Advisory Committee on Appellate Rules further explain that:
The proposed amendment would make it clear that a motion to extend the time must be filed no later than 30 days after the expiration of the original appeal time, and that if the motion is timely filed the district court may act upon the motion at a later date, and may extend the time not in excess of 10 days measured from the date on which the order granting the motion is entered.
Under the present rule there is a possible implication that prior to the time the initial appeal time has run, the district court may extend the time on the basis of an informal application. The amendment would require that the application must be made by motion, though the motion may be made ex parte. After the expiration of the initial time a motion for the extension of the time must be made in compliance with the F.R.C.P. [Federal Rules of Civil Procedure, this title] and local rules of the district court.
(Emphasis added).
Other Circuit Courts, which have reviewed the effect of the 1979 amendments to Rule 4(a) of the Federal Rules of Appellate Procedure under similar circumstances, have abandoned the rationale of Craig v. Garrison, and have held that a motion to extend the time must be filed no later than thirty days after the expiration of the original appeal period in order for a court of appeals to have jurisdiction over the appeal. Pryor v. Marshall, 711 F.2d 63 (6th Cir.1983); Brooks v. Britton, 669 F.2d 665 (11th Cir.1982); Pettibone v. Cupp, 666 F.2d 333 (9th Cir.1981); Wyzik v. Employee Benefit Plan of Crane Co., 663 F.2d 348 (1st Cir.1981); Mayfield v. United States Parole Commission, 647 F.2d 1053 (10th Cir.1981); Sanchez v. Board of Regents, 625 F.2d 521 (5th Cir.1980). We agree with the reasoning of these cases and hold that the 1979 amendment to Fed.R.App.P. 4(a) overruled our decision in Craig v. Garrison.
The fact that plaintiffs are incarcerated and are proceeding pro se does not change the clear language of the Rule. Dismissal is required where the Rule has not been followed. Pryor v. Marshall, 711 F.2d 63 (6th Cir.1983); Brooks v. Britton, 669 F.2d 665 (11th Cir.1982); Pettibone v. Cupp, 666 F.2d 333 (9th Cir.1981); Mayfield v. United States Parole Commission, 647 F.2d 1053 (10th Cir.1981); Meggett v. Wainwright, 642 F.2d 95 (5th Cir.1981), cert. denied, 454 U.S. 1090, 102 S.Ct. 653, 70 L.Ed.2d 628 (1981).
We are bound by the language of the 1979 amendment and its requirement of a “motion filed” within the second thirty-day period at the latest. A bare notice of appeal should not be construed as a motion for *1169extension of time, where no request for additional time is manifest. No motion was timely filed in this case.
Accordingly, we dismiss the appeal for lack of jurisdiction, and we do not reach the merits.
DISMISSED.

 The last paragraph of former Fed.R.App.P. 4(a) provided in part that:
Upon a showing of excusable neglect, the district court may extend the time for filing the notice of appeal by any party for a period not to exceed 30 days from the expiration of the time otherwise prescribed by this subdivision. Such an extension may be granted before or after the time otherwise prescribed by this subdivision has expired; but if a request for an extension is made after such time has expired, it shall be made by motion